Citation Nr: 0945360	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  09-06 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date prior to October [redacted], 
1987 for a grant of service connection for the cause of the 
Veteran's death, to include entitlement to accrued benefits.  
 

2.  Entitlement to recognition of the Veteran's daughter, 
"V," as a "child" based on permanent incapacity for self-
support prior to attaining the age of 18.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The appellant is the widow of a Veteran who had active 
military service from November 1967 to November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona.  

In August 2009, the appellant testified at a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of his testimony is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to recognition of the Veteran's 
daughter, "V," as a "child" based on permanent incapacity 
for self-support prior to attaining the age of 18 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.
FINDINGS OF FACT

1.  The Veteran had active military service from November 
1967 to November 1969; he had service in the Republic of 
Vietnam during this period of time. 

2.  Service connection for a skin disorder was denied in a 
November 1981 rating decision.  

3.  The veteran died on October [redacted], 1987, at the age of 40.  
The immediate cause of death was large cell lymphoma.  Agent 
Orange exposure was listed as another significant condition 
or environmental factor.  

4.  The appellant filed a claim for Dependency and Indemnity 
Compensation (DIC) based upon entitlement to service 
connection for the cause of the Veteran's death, which was 
received by VA in December 1987.  

5.  The RO issued a rating decision dated July 1988, which 
denied entitlement to service connection for the cause of the 
Veteran's death.  The appellant filed a timely appeal to this 
decision.

6.  In September 1998, the RO issued another rating decision, 
which granted entitlement to service connection for the cause 
of the Veteran's death.  The effective date for DIC was 
established as November 1, 1987 and the appellant was paid 
the back benefits owed.  

7.  For accrued benefits purposes, there was no pending claim 
for service connection filed, within the year before, or at 
the time of the Veteran's death.  

8.  The appellant filed a claim for an effective date prior 
to October [redacted], 1987 for a grant of service connection for the 
cause of the Veteran's death, in a letter dated March 2006.  
CONCLUSION OF LAW

The claim of entitlement to an effective date prior to 
October [redacted], 1987 for a grant of service connection for the 
cause of the Veteran's death, to include entitlement to 
accrued benefits, is dismissed.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to 
assist provisions under the Veterans Claims Assistance Act 
(VCAA), those provisions are not applicable here where 
resolution of the claim is as a matter of law.  See Manning 
v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the 
VCAA has no effect on appeal limited to matter of law); Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that 
the VCAA is not applicable where law is dispositive); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

The appellant is the widow of a Veteran who had active 
service from November 1967 to November 1969.  The Veteran 
filed a claim for service connection for a skin disorder in 
November 1981.  Service connection for a skin disorder was 
denied by a November 1981 rating decision.  The Veteran 
received notice of the denial of service connection in a 
letter dated March 1982.  

The Veteran died on October [redacted], 1987.  The immediate cause of 
death was large cell lymphoma.  Agent Orange exposure was 
listed as another significant condition or environmental 
factor.  The appellant filed a claim for Dependency and 
Indemnity Compensation (DIC) based upon entitlement to 
service connection for the cause of the Veteran's death, 
which was received by VA in December 1987.  

In a December 1987 letter to the appellant, the RO indicated 
that the Veteran's cause of death was not service-connected.  
In a July 1988 rating decision, the RO denied entitlement to 
service connection for the cause of the Veteran's death.  The 
appellant filed a timely appeal to this decision.  
Subsequently, in September 1998, the RO issued another rating 
decision that granted entitlement to service connection for 
the cause of the Veteran's death.  The effective date for DIC 
was established as November 1, 1987 and the appellant was 
paid the back benefits owed.  The appellant did not appeal 
this decision and the decision is final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103. 

A January 1999 letter from the appellant asserted that she 
was due interest on the lump sum payment for DIC benefits 
that she received covering the period of time from 1987 to 
1998.  However, this letter did not assert a claim for 
entitlement to benefits prior to the 1987 effective date of 
service connection for the cause of the Veteran's death.  

The appellant submitted letters dated March, April, and May 
2006, in which she made her present claim.  She has submitted 
numerous other written statements all of which make 
essentially the same general assertions.  She claims that the 
Veteran warranted a 100 percent service-connected disability 
rating for lymphoma since his separation from service in 1969 
and that, accordingly, she should be paid that money.  The RO 
has developed this issue, as stated above, as being a claim 
for entitlement to an effective date prior to October [redacted], 
1987 for a grant of service connection for the cause of the 
Veteran's death, to include entitlement to accrued benefits.

After a rating decision that grants service connection and 
assigns an effective date is final, an earlier effective date 
may be established only by a request for revision of that 
decision based on clear and unmistakable error (CUE).  See 
Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  Free- 
standing earlier effective date claims that could be raised 
at any time are impermissible because such claims would 
vitiate decision finality. Id. at 300.  Accordingly, where a 
freestanding earlier effective date claim is made without a 
request for reconsideration due to CUE in the relevant rating 
decision, the claim must be dismissed.  Id.

Here, the appellant's claim for entitlement to an earlier 
effective date was filed after a rating decision was final 
and the claim did not allege CUE in the September 1998 rating 
decision which granted DIC by establishing service connection 
for the cause of the Veteran's death, and established 
November 1, 1987 as the effective date for the award of 
benefits.  Accordingly, it is a freestanding earlier 
effective date claim and the Board must dismiss the appeal.  
See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (holding 
that plain statutory language is applied unless it creates 
absurd results).

Under 38 U.S.C.A. § 5121(c), a claim for accrued benefits 
requires that the application be filed within one year after 
the date of death.  Normally, there is no basis for an 
accrued benefits claim unless the individual from whom the 
accrued benefits claim derives had a claim for VA benefits 
pending at the time of death.  See Jones v. West, 136 F.3d 
1296 (Fed. Cir. 1998).  If a veteran died prior to the 
expiration of 1 year after the date of notice of an award or 
disallowance of VA benefits, his or her surviving spouse has 
up to 1 year after the date of such notice to file an accrued 
benefits claim.  Taylor v. Nicholson, 12 Vet. App. 126 
(2007). 

Review of the record reveals that the Veteran did not have 
any claim for service connection for his fatal lymphoma, or 
any other disability, pending at the time of his death.  
Accordingly, there is no basis for the appellant's assertion 
of any claim for accrued benefits purposes. 





ORDER

The claim of entitlement to an effective date prior to 
October [redacted], 1987 for a grant of service connection for the 
cause of the Veteran's death, to include entitlement to 
accrued benefits, is dismissed. 
 

REMAND

The appellant claims entitlement to recognition of the 
Veteran's daughter, "V," as a "child" based on permanent 
incapacity for self-support prior to attaining the age of 18.  
In October 2009, she submitted evidence directly relevant to 
this issue.  The appellant did not waive the right to have 
this evidence considered by the Agency of Original 
Jurisdiction.  Accordingly, remand is required.  

The case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Review the additional evidence 
submitted subsequent to the April 2009 
Supplemental Statement of the Case.  
Conduct any additional development that 
may be indicated by this evidence.  Such 
development may include requesting copies 
of the daughter V's high school and 
college transcripts and records.  

2.  Following the above, readjudicate the 
appellant's claim for entitlement to 
recognition of the Veteran's daughter, 
"V," as a "child" based on permanent 
incapacity for self-support prior to 
attaining the age of 18.  If any benefit 
on appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the appellant and her representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).







______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


